Name: Commission Regulation (EEC) No 606/92 of 10 March 1992 amending Regulation (EEC) No 1570/77 on price increases and reductions applicable to intervention in cereals
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 11 . 3 . 92 Official Journal of the European Communities No L 65/25 COMMISSION REGULATION (EEC) No 606/92 of 10 March 1992 amending Regulation (EEC) No 1570/77 on price increases and reductions applicable to intervention in cereals Whereas the application of the reductions provided for these varieties requires expensive controls by the interven ­ tion agencies ; whereas these controls are no longer justi ­ fied ; whereas, therefore, the prescribed reductions should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas the single intervention price is fixed for a cereal of given standard quality ; whereas Article 7 (5) of Regula ­ tion (EEC) No 2727/75 provides that where the quality of the cereal bought in by an intervention agency is different from the standard quality the intervention price is to be increased or reduced ; Whereas Commission Regulation (EEC) No 1 570/77 (3), as last amended by Regulation (EEC) No 2258/87 (4), provides for the application of specific price reductions for certain varieties of durum wheat less suitable for use in semolina or pasta production ; whereas these varieties were withdrawn from the Common catalogue of varieties of durum wheat several years ago ; whereas, as a result, production of these varieties has virtually disappeared throughout the Community ; HAS ADOPTED THIS REGULATION : Article 1 Article 4 (6) of Regulation (EEC) No 1570/77 is hereby repealed. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 23. 0 OJ No L 174, 14. 7. 1977, p. 18. (4) OJ No L 208, 30. 7. 1987, p. 10.